DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 8, in the reply filed on 29 April 2022 is acknowledged.
	Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29 April 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 – 11 of U.S. Patent No. 8,911,869 (hereinafter “Hattori ‘869”) in view of Murashige (WO 2011/048861 A1, referencing US 2012/0196103 A1 as an English-language equivalent thereof) and Hattori ‘277 (WO 2011/136327 A1, referencing US 2013/0032277 A1 as an English-language equivalent thereof).
	Regarding claim 1, Hattori ‘869’s claim 1 is directed to a transparent sheet (“transparent substrate”: e.g. Col. 27, l. 43), comprising: an inorganic glass (e.g. Col. 27, l. 44); and a resin film bonded onto one side, or each of both sides, of the inorganic glass (e.g. Col. 27, ll. 45 – 46).  
	Although Hattori ‘869’s claims do not recite (I) the thickness of the inorganic glass, (II) the ratio of the total thickness of the resin film to the thickness of the inorganic glass, or (III) the resin film(s) being bonded to the inorganic glass through an adhesion layer, and thus (IV) the modulus of elasticity of the adhesion layer and (V) the thickness of the adhesion layer, these features would have been obvious in view of Murashige and Hattori ‘277. 
	As to (I) – (IV), Murashige discloses a transparent sheet (“transparent substrate”, e.g. “transparent substrate” 100c, 100d: e.g. Fig. 2(a), 2(b); ¶¶ [0007] – [0023], [0025] – [0158]), comprising: 
	an inorganic glass (“thin-plate glass”, e.g. “thin-plate glass” 10: e.g. ¶¶ [0007] – [0009], [0013] – [0016], [0023], [0027] – [0029], [0031], [0032], [0036] – [0043], [0045] – [0048], [0051], [0053], [0056], [0059], [0061], [0064], [0073], [0077] – [0079], [0091] – [0093], [0095], [0154]); and 
	a resin film (“resin layer”, e.g. “resin layer” 11, 11’: e.g. Fig. 2(a), 2(b); ¶¶ [0008] – [0016], [0023], [0027], [0028], [0030] – [0033], [0035], [0036], [0044] – [0075], [0078], [0079], [0091] – [0093], [0095], [0155]) bonded onto one side, or each of both sides, of the inorganic glass (e.g. Fig. 2(a), 2(b); ¶¶ [0008], [0027], [0028]) through an adhesion layer (“adhesion layer”, e.g. “adhesion layer” 13, 13’: e.g. Fig. 2(a), 2(b); ¶¶ [0014], [0015] [0027], [0028], [0030], [0046], [0053], [0056], [0090] – [0093], [0157]) wherein: 
	the inorganic glass has a thickness of, e.g., 10 µm to 100 µm (e.g. ¶¶ [0008], [0039]); 
	the adhesion layer has a modulus of elasticity of from 1 GPa to 15 GPa, e.g. 1.8 GPa to 4 GPa (e.g. ¶ [0093]); and 
	a ratio of a total thickness of the resin film to the thickness of the inorganic glass is, e.g., 0.3 to 4 (e.g. ¶¶ [0009], [0032]).
	Murashige describes similar applications for the transparent sheet (e.g. ¶¶ [0017] – [0019], [0153]) as Hattori ‘869 claims (e.g. claims 9 – 11), such as display devices, solar cells, and lighting devices.  Murashige further discloses the thickness of the inorganic glass noted above provides advantageous bendability and handling ability (e.g. ¶ [0039]).  Additionally, Murashige discloses the ratio of the total thickness of the resin film to the thickness of the inorganic glass provides a transparent sheet with sufficient reinforcement of the inorganic glass while also having a resin layer that is not apt to peeling (e.g. ¶ [0032]).  Furthermore, Murashige considers the adhesion layer modulus of elasticity favorable for transferring stress from the resin film to the inorganic glass (e.g. ¶ [0093]).
	Therefore, it would have been obvious to modify Hattori ‘869's transparent sheet such that (I) the inorganic glass has a thickness of 10 µm to 100 µm, (II) the ratio of the total thickness of the resin film to the thickness of the inorganic glass is from 0.3 to 4, (III) an adhesion layer with a modulus of 1 GPa to 15 GPa, e.g. 1.8 GPa to 4 GPa, is included so as to bond the inorganic glass and the resin film(s) as Murashige suggests, the motivation being to provide and/or ensure the transparent sheet has advantageous bendability, handling ability, reinforcement of the inorganic glass with a resin layer not apt to peeling, and stress transferability between the resin film and the inorganic glass.
	Although Murashige is silent with respect to the temperature at which the modulus of elasticity of the adhesion layer is measured, it is noted Murashige describes the adhesion layer modulus of elasticity relative to the resin film.  In particular, Murashige states the adhesion layer desirably exhibits as high a modulus of elasticity as possible since a higher modulus is more favorable for the purpose of transferring stress from the resin film to the inorganic glass (e.g. ¶ [0093]).  It would follow Murashige’s modulus of elasticity of the adhesion layer is measured at 25 °C, which is the same temperature Murashige references for the modulus of elasticity of the resin film (e.g. ¶ [0047]), as this would better permit one of ordinary skill in the art to determine the suitability of an adhesive for the adhesion layer from the standpoint of analyzing stress transfer on the basis of its modulus of elasticity relative to the resin film.
	Additionally or alternatively, it would have been obvious to measure the modulus of elasticity of the adhesion layer at the same temperature as the resin film (i.e. 25 °C, as noted above) in order to ensure better selection of an adhesive for the adhesion layer and achieve desired stress transfer.
	As to (V), Hattori ‘277 discloses a transparent sheet (“transparent substrate”, e.g. “transparent substrate” 200: e.g. Fig. 3; ¶¶ [0008], [0023], [0081] – [0097]), comprising: 
	an inorganic glass (“inorganic glass”, e.g. “inorganic glass” 30: e.g. Fig. 3; ¶¶ [0023], [0027], [0028], [0042], [0046] – [0052], [0056] – [0059], [0064], [0067], [0079], [0080], [0082], [0083], [0088], [0090], [0092]); and 
	a resin film (“thermoplastic resin layer”, e.g. “thermoplastic resin layer” 21: e.g. Fig. 3; ¶¶ [0023], [0027], [0035] – [0043], [0047], [0053], [0057] – [0059], [0064], [0065], [0075], [0079], [0082], [0083], [0087] – [0092]) bonded onto one side, or each of both sides, of the inorganic glass (e.g. Fig. 3; ¶¶ [0035] – [0043], [0082]) through an adhesion layer (“adhesive layer”, e.g. “adhesive layer” 41: e.g. ¶¶ [0027], [0028], [0031], [0032], [0042], [0045], [0052] – [0067], [0069], [0071], [0075], [0080], [0082], [0093]), wherein: 
	the inorganic glass has a thickness of 100 µm or less, e.g., 20 µm to 90 µm (e.g. ¶¶ [0022], [0047]); 
	the adhesion layer has a single-layer thickness of 0.001 µm to 20 µm (e.g. ¶ [0093]); 
	the adhesion layer has a modulus of elasticity of from 1.5 GPa to 10 GPa, e.g. 2 GPa to 8 GPa (e.g. ¶ [0091]); and 
	a ratio of a total thickness of the resin film to the thickness of the inorganic glass is, e.g., from 0.05 to 4 (“thermoplastic resin layer” has a thickness of from 5 µm to 80 µm, the ratio being determined from the narrower inorganic glass thickness range cited above: e.g. ¶ [0090]).
	Hattori ‘277 discloses similar applications to those Hattori ‘869 and Murashige describe as noted above for using the transparent sheet (e.g. ¶ [0094]).  Hattori ‘277 notes an adhesion layer with a single-layer thickness of 0.001 µm to 20 µm provides greater adhesive strength over high-temperature and high-humidity conditions (e.g. ¶ [0093]).  Additionally, in terms of features identified of the respective transparent sheets, the transparent sheet Hattori ‘277 discloses is highly comparable to that Hattori ‘869 and Murashige describe.  Accordingly, features Hattori ‘277 discloses would have been reasonable to consider to include in a transparent sheet as Hattori ‘869 and Murashige describe.  Moreover, the fact that properties of the transparent sheets are similar to one another would have suggested a reasonable expectation of success in employing features as Hattori ‘277 discloses.
	Therefore, it would have been obvious to modify the transparent sheet Hattori ‘869 and Murashige describe such that the adhesion layer has a single-layer thickness of 0.001 µm to 20 µm as Hattori ‘277 suggests, the motivation being to provide greater adhesive strength over high-temperature and high-humidity conditions.  Because the inorganic glass (as modified in view of Murashige) has a thickness of from 10 µm to 100 µm (and therefore the maximum implied by “the thickness of the inorganic glass x 0.3” µm is 30 µm), it is observed the adhesion layer in the modified transparent sheet has a single-layer thickness overlapping that of the claimed range.
	Claims 1 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of copending Application No. 14/389,849 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 8 of copending Application No. 14/389,849 are substantially identical to those of the same claim number in the instant application with the exception that claim 1 of copending Application No. 14/389,849 defines a narrower adhesion layer modulus of elasticity (2.0 GPa to 5.0 GPa versus 1.2 GPa to 10 GPa in the instant application) and defines a rupture diameter feature not present in the instant application.
	A nonstatutory double patenting rejection may also be avoided if consonance between the originally restricted inventions is maintained in a divisional application.  “Section 121 shields claims against a double patenting challenge if consonance exists between the divided groups of claims and an earlier restriction requirement.”  Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1381, 68 USPQ2d 1865, 1871 (Fed. Cir. 2003).  “Consonance requires that the line of demarcation between the ‘independent and distinct inventions’ that prompted the restriction requirement be maintained ... Where that line is crossed the prohibition of the third sentence of Section 121 does not apply.”  Symbol Techs, Inc. v. Opticon, Inc., 935 F.2d 1569, 1579, 19 USPQ2d 1241, 1249 (Fed. Cir. 1991) (quoting Gerber Garment Technology Inc. v. Lectra Systems Inc., 916 F.2d 683, 688, 16 USPQ2d 1436, 1440 (Fed. Cir. 1990)).  MPEP § 804.02, II.  Since Applicant’s election in this application is not for an invention different from that in copending Application No. 14/389,849, the provisions of 35 U.S.C. 121 do not apply.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murashige (WO 2011/048861 A1, referencing US 2012/0196103 A1 as an English-language equivalent thereof) in view of Hattori ‘277 (WO 2011/136327 A1, referencing US 2013/0032277 A1 as an English-language equivalent thereof).
	Regarding claim 1, Murashige discloses a transparent sheet (“transparent substrate”, e.g. “transparent substrate” 100c, 100d: e.g. Fig. 2(a), 2(b); ¶¶ [0007] – [0023], [0025] – [0158]), comprising: 
	an inorganic glass (“thin-plate glass”, e.g. “thin-plate glass” 10: e.g. ¶¶ [0007] – [0009], [0013] – [0016], [0023], [0027] – [0029], [0031], [0032], [0036] – [0043], [0045] – [0048], [0051], [0053], [0056], [0059], [0061], [0064], [0073], [0077] – [0079], [0091] – [0093], [0095], [0154]); and 
	a resin film (“resin layer”, e.g. “resin layer” 11, 11’: e.g. Fig. 2(a), 2(b); ¶¶ [0008] – [0016], [0023], [0027], [0028], [0030] – [0033], [0035], [0036], [0044] – [0075], [0078], [0079], [0091] – [0093], [0095], [0155]) bonded onto one side, or each of both sides, of the inorganic glass (e.g. Fig. 2(a), 2(b); ¶¶ [0008], [0027], [0028]) through an adhesion layer (“adhesion layer”, e.g. “adhesion layer” 13, 13’: e.g. Fig. 2(a), 2(b); ¶¶ [0014], [0015] [0027], [0028], [0030], [0046], [0053], [0056], [0090] – [0093], [0157]) wherein: 
	the inorganic glass has a thickness of, e.g., 10 µm to 100 µm (e.g. ¶¶ [0008], [0039]); 
	the adhesion layer has a modulus of elasticity of from 1 GPa to 15 GPa, e.g. 1.8 GPa to 4 GPa (e.g. ¶ [0093]); and 
	a ratio of a total thickness of the resin film to the thickness of the inorganic glass is, e.g., 0.3 to 4 (e.g. ¶¶ [0009], [0032]).
	Although Murashige is silent with respect to the temperature at which the modulus of elasticity of the adhesion layer is measured, it is noted Murashige describes the adhesion layer modulus of elasticity relative to the resin film.  In particular, Murashige states the adhesion layer desirably exhibits as high a modulus of elasticity as possible since a higher modulus is more favorable for the purpose of transferring stress from the resin film to the inorganic glass (e.g. ¶ [0093]).  It would follow Murashige’s modulus of elasticity of the adhesion layer is measured at 25 °C, which is the same temperature Murashige references for the modulus of elasticity of the resin film (e.g. ¶ [0047]), as this would better permit one of ordinary skill in the art to determine the suitability of an adhesive for the adhesion layer from the standpoint of analyzing stress transfer on the basis of its modulus of elasticity relative to the resin film.
	Additionally or alternatively, it would have been obvious to measure the modulus of elasticity of the adhesion layer at the same temperature as the resin film (i.e. 25 °C, as noted above) in order to ensure better selection of an adhesive for the adhesion layer and achieve desired stress transfer.
	Although Murashige is silent with respect to the adhesion layer having a single-layer thickness of more than 10 µm and (the thickness of the inorganic glass x 0.3) µm or less, this feature would have been obvious in view of Hattori ‘277.
	Hattori ‘277 discloses a transparent sheet (“transparent substrate”, e.g. “transparent substrate” 200: e.g. Fig. 3; ¶¶ [0008], [0023], [0081] – [0097]), comprising: 
	an inorganic glass (“inorganic glass”, e.g. “inorganic glass” 30: e.g. Fig. 3; ¶¶ [0023], [0027], [0028], [0042], [0046] – [0052], [0056] – [0059], [0064], [0067], [0079], [0080], [0082], [0083], [0088], [0090], [0092]); and 
	a resin film (“thermoplastic resin layer”, e.g. “thermoplastic resin layer” 21: e.g. Fig. 3; ¶¶ [0023], [0027], [0035] – [0043], [0047], [0053], [0057] – [0059], [0064], [0065], [0075], [0079], [0082], [0083], [0087] – [0092]) bonded onto one side, or each of both sides, of the inorganic glass (e.g. Fig. 3; ¶¶ [0035] – [0043], [0082]) through an adhesion layer (“adhesive layer”, e.g. “adhesive layer” 41: e.g. ¶¶ [0027], [0028], [0031], [0032], [0042], [0045], [0052] – [0067], [0069], [0071], [0075], [0080], [0082], [0093]), wherein: 
	the inorganic glass has a thickness of 100 µm or less, e.g., 20 µm to 90 µm (e.g. ¶¶ [0022], [0047]); 
	the adhesion layer has a single-layer thickness of 0.001 µm to 20 µm (e.g. ¶ [0093]); 
	the adhesion layer has a modulus of elasticity of from 1.5 GPa to 10 GPa, e.g. 2 GPa to 8 GPa (e.g. ¶ [0091]); and 
	a ratio of a total thickness of the resin film to the thickness of the inorganic glass is, e.g., from 0.05 to 4 (“thermoplastic resin layer” has a thickness of from 5 µm to 80 µm, the ratio being determined from the narrower inorganic glass thickness range cited above: e.g. ¶ [0090]).
	Murashige (e.g. ¶ [0153]) and Hattori ‘277 (e.g. ¶ [0094]) are related as substrates for display elements and solar cells.  Hattori ‘277 notes an adhesion layer with a single-layer thickness of 0.001 µm to 20 µm provides excellent adhesive strength in high-temperature and high-humidity conditions (e.g. ¶ [0093]).  Additionally, in terms of features identified of the respective transparent sheets, the transparent sheet Hattori ‘277 discloses is highly comparable to that Murashige describes.  Accordingly, features Hattori ‘277 discloses would have been reasonable to consider to include in a transparent sheet as Murashige describes.  Moreover, the fact that properties of the transparent sheets are similar to one another would have suggested a reasonable expectation of success in employing features as Hattori ‘277 discloses.
	Therefore, it would have been obvious to modify Murashige’s adhesion layer to have a single-layer thickness of 0.001 µm to 20 µm as Hattori ‘277 discloses, the motivation being to provide greater adhesive strength over high-temperature and high-humidity conditions.  Because Murashige’s inorganic glass has a thickness of from 10 µm to 100 µm (and therefore the maximum implied by “the thickness of the inorganic glass x 0.3” µm is 30 µm), it is observed the adhesion layer in the modified transparent sheet has a single-layer thickness overlapping that of the claimed range.
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  Therefore, while Murashige may prefer a single-layer thickness of the adhesion layer to be 10 µm or less from the standpoint of not impairing flexibility (e.g. ¶ [0092]), the range of 10 µm or less is not considered to particularly limit Murashige’s disclosure.  Murashige’s transparent sheet has a rupture diameter when cracked and bent of 50 mm or less (e.g. ¶ [0033]), and Hattori ‘277 discloses a transparent sheet with the adhesion layer having a single-layer thickness of 0.001 µm to 20 µm and having a rupture diameter of 40 µm or less (e.g. ¶¶ [0085], [0093]).  Accordingly, using a single-layer thickness for an adhesion layer as Hattori ‘277 discloses would not constitute a teaching away from Murashige’s disclosure.  Therefore, for the purpose of obtaining greater adhesive strength in high-temperature and high-humidity conditions as previously mentioned, it would have been reasonable to consider Hattori ‘277’s single-layer thickness of the adhesion layer.
	Moreover, an overlap in the single-layer thickness for the adhesion layer Murashige discloses overlaps that for Hattori ‘277’s adhesion layer, namely in the range of 10 µm or less.  Therefore, the remainder of the broad range Hattori ‘277 discloses for the adhesion layer, namely more than 10 µm to 20 µm, can be viewed as an improvement on Murashige’s disclosure in that the additional thickness in the adhesion layer provides greater adhesive strength in the specified conditions than a lesser thickness.  As such, it would have been further obvious to modify the adhesion layer Murashige discloses to have a thickness from more than 10 µm and 20 µm or less to obtain said increase in adhesive strength without over-compromising transparency (Hattori ‘277: e.g. ¶ [0093]).
	Murashige’s ranges for the thickness of the inorganic glass and the ratio of a total thickness of the resin film to the thickness of the inorganic glass encompass the respective claimed ranges.  Additionally, Murashige’s broader range cited for the modulus of elasticity of the adhesion layer encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Additionally, Murashige’s narrower range cited for the modulus of elasticity of the adhesion layer overlaps the claimed range.  As previously noted, the single-layer thickness of the adhesion layer Hattori ‘277 suggests for modifying Murashige’s transparent sheet overlaps and/or lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 2, in addition to the limitations of claim 1, Murashige discloses the modulus of elasticity of the resin film at 25 °C is 1.0 GPa or more, e.g. 1.5 GPa to 7 GPa (e.g. ¶ [0047]).
	Murashige’s broad range for the modulus of elasticity of the resin film encompasses the claimed range while the narrow range lies within the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 3, in addition to the limitations of claim 1, Murashige discloses the resin film contains a resin having a glass transition temperature of from 150 °C to 350 °C (e.g. ¶ [0049]), which matches the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 4, in addition to the limitations of claim 1, Murashige discloses the resin film contains a thermoplastic resin (e.g. ¶¶ [0052] – [0071]).
	Regarding claim 5, in addition to the limitations of claim 1, Murashige discloses the adhesion layer is formed of a UV-curable resin (e.g. ¶ [0114]).
	Regarding claim 6, in addition to the limitations of claim 1, Murashige discloses the transparent sheet has a total thickness of 150 µm or less (e.g. ¶ [0031]), which matches the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 7, in addition to the limitations of claim 1, Murashige discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0017] – [0018], [0153]).
	Regarding claim 8, in addition to the limitations of claim 1, Murashige discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0017] – [0018], [0153]).  Furthermore, Murashige discloses the transparent sheet may be provided with a hard coat layer that imparts protective properties to the transparent sheet, for example from chemicals and abrasion (e.g. ¶¶ [0095] – [0098]).  In the applications Murashige discloses above, it would follow that the transparent sheet would have been used as a cover for the display element or the solar cell, and more specifically with the side of the transparent sheet bearing a hard coat layer facing away from the display element or the solar cell, as otherwise the purpose of the transparent sheet having the hard coat layer, i.e. protection, would be defeated.
	The examiner notes the transparent sheet claimed in claim 8 has the same structure as that claimed in claim 1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Since the transparent sheet Murashige discloses as modified in view of Hattori ‘277 as seen in the 35 U.S.C. 103(a) rejection of claim 1 overlaps that claimed in claim 1, at least for where there is overlap with the claims, it would have been expected the transparent sheet would exhibit a moisture-proof property when the transparent sheet is used as a cover for a display element or for a solar cell.  See MPEP § 2112.01, I.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murashige and Hattori ‘277 as applied to claim 1 above, and further in view of Burroughes (US 2003/0124341 A1).
	Regarding claim 8, in addition to the limitations of claim 1, Murashige discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0017] – [0018], [0153]).  Furthermore, Murashige discloses the transparent sheet may be provided with a hard coat layer that imparts protective properties to the transparent sheet, for example from chemicals and abrasion (e.g. ¶¶ [0095] – [0098]).  In the applications Murashige discloses above, it would follow that the transparent sheet would have been used as a cover for the display element or the solar cell, and more specifically with the side of the transparent sheet bearing a hard coat layer facing away from the display element or the solar cell, as otherwise the purpose of the transparent sheet having the hard coat layer, i.e. protection, would be defeated.  
	Although Murashige is not explicit as to the transparent sheet exhibiting a moisture-proof property when used as a cover, Murashige discloses glass exhibits barrier properties (Murashige: e.g. ¶ [0002]), where one of ordinary skill in the art would appreciate moisture is a species which glass would provide a barrier to (Burroughes: e.g. ¶ [0005]).  Thus, Murashige’s transparent sheet provides, in the uses Murashige discloses, as evidenced by Burroughes, a moisture-proof cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783